TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00811-CR



                                 The State of Texas, Appellant

                                                v.

                                   Carmen Uballe, Appellee


           FROM THE COUNTY COURT AT LAW NO. 6 OF TRAVIS COUNTY
      NO. C-1-CR-12-215090, HONORABLE BRANDY MUELLER, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant The State of Texas has filed a motion to dismiss by withdrawing its

notice of appeal. The State’s motion to withdraw its notice of appeal is granted. See Tex. R. App.

P. 42.2(a). The appeal is dismissed.




                                             Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: February 20, 2014

Do Not Publish